Exhibit 99.1 February 27, 2012 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES 2011 RESULTS Leucadia National Corporation (LUK – NYSE) today announced its operating results for the year ended December 31, 2011.Net income attributable to Leucadia National Corporation common shareholders was $25,231,000 ($.10 per diluted common share) for 2011 compared to net income of $1,939,312,000 ($7.85 per diluted common share) for 2010.Net income for 2010 included an adjustment to reduce income tax expense by $1,157,111,000, resulting from the Company’s conclusion that it is more likely than not that it will have future taxable income sufficient to realize that portion of its net deferred tax asset.Net income attributable to Leucadia National Corporation common shareholders for 2011 and 2010 also included income from discontinued operations, including gain on disposal of $8,262,000 or $.03 per diluted common share and $51,149,000 or $.19 per diluted common share. For more information on the Company’s results of operations for 2011, please see the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, which was filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) For the Three Month For the Year Period Ended December 31, Ended December 31, (Unaudited) Revenues and other income $ Net securities gains $ Income from continuing operations before income taxes and income (losses) related to associated companies $ Income tax provision (benefit) ) ) Income from continuing operations before income (losses) related to associated companies Income (losses) related to associated companies, net of taxes ) Income from continuing operations Income from discontinued operations, including gain on disposal, net of taxes Net income Net (income) loss attributable to the noncontrolling interest ) Net income attributable to Leucadia National Corporation common shareholders $ Basic earnings per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ Income from discontinued operations, including gain on disposal Net income $ Number of shares in calculation Diluted earnings per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ Income from discontinued operations, including gain on disposal Net income $ Number of shares in calculation
